United States Court of Appeals,

                                        Eleventh Circuit.

                                          No. 97-8581

                                    Non-Argument Calendar.

                           Roosevelt WORTHY, Plaintiff-Appellant,

                                                v.

       Sheila E. WIDNALL, Secretary, Department of the Air Force, Defendant-Appellee.

                                         April 7, 1998.

Appeal from the United States District Court for the Middle District of Georgia. (No. 5:96-CV-418-
1(HL), Hugh Lawson, District Judge.

Before EDMONDSON, Circuit Judge, and RONEY and HILL, Senior Circuit Judges.

       PER CURIAM:

       This appeal arises out of the fourth Title VII action filed by Appellant Roosevelt Worthy

against his employer, the Secretary of the Air Force, in the space of two years. All four of these

actions were found by the district court to be meritless and dismissed on motion for summary

judgment. This court affirmed the first three appeals summarily without publication.1 This fourth

time we publish our opinion.

       Two orders are involved here: first, the district court order dismissing Worthy's action on

summary judgment, and, second, the district court order imposing sanctions upon Worthy's lawyer

in the amount of five hundred dollars ($500.00) under Fed.R.Civ.P. 11(b)(2). We affirm the



   1
    Worthy v. Widnall, 900 F.Supp. 475 (M.D.Ga.1995), aff'd, 86 F.3d 1171 (11th
Cir.1996)(unpublished table decision); Worthy v. Widnall, No. 5:95-CV-76-1
(DF)(M.D.Ga.1996), aff'd, 108 F.3d 344 (11th Cir.1997)(unpublished table decision); Worthy v.
Widnall, No. 5:95-CV-412-4(WDO)(M.D.Ga.1996), aff'd, 134 F.3d 386 (11th
Cir.1997)(unpublished table decision).
summary judgment order without discussion. See 11th Cir. R. 36-1. We discuss only the order

imposing sanctions.

       The same lawyer brought all four of Worthy's meritless actions. In the third suit, at the

conclusion of his order granting summary judgment against Worthy's claims, the district judge

issued the following warning:

       The complaint presently before the court is sufficiently without merit and potentially
       frivolous as to subject both plaintiff and his counsel to the imposition of sanctions. FRCP
       11(b). In declining to impose sanctions at this time, the court gives plaintiff's counsel the
       benefit of the doubt by assuming that the present claims arise out of a profound and
       fundamental misunderstanding of the scope and purpose of Title VII, rather than from a total
       lack of respect for this court and for his role as an officer of it.

Worthy v. Widnall, No. 5:95-cv-412-4 (WDO)(M.D.Ga., Oct. 15, 1996).

       Three weeks after receiving this stern admonition from the court, Worthy's lawyer filed the

present lawsuit and the court's sanction warning became reality. Instead of imposing the $500.00

sanction against Worthy's lawyer, the district judge in this case might have ordered him to reimburse

the Air Force for all attorneys fees required for defense. There is no question that this relatively

mild sanction was reasonable and adequately supported by the record.

       AFFIRMED.